[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: NOTION TO STRIKE SPECIAL DEFENSE
The plaintiff's motion to strike the first special defense against defendant, Sterling Real Estate, is granted.
The plaintiff correctly argues that the essential elements of fraud are that a false representation was made and that at the time it was made the party knew it to be untrue.Miller v. Appleby, 183 Conn. 51.
The special defense concededly lacks these operative CT Page 3875 allegations and accordingly the plaintiff's motion to strike is granted.
The first special defense of the defendant, Polyviou, manifestly lacks the requisite operative allegations as recited above. Accordingly, the plaintiff's motion to strike the defendant Polyviou's first special defense is additionally granted.
SO ORDERED,
Spada, J.